Hyman, C. J.
(dissenting). Plaintiff sued to have the codicil to the last will of John McDonogh probated and ordered to be executed, and also to have judgment against the cities of New Orleans and Baltimore, as residuary legatees of the deceased, for the amount bequeathed therein to him, with interest and costs.
In the codicil, dated New Orleans, 1st November, 1849, McDonogh bequeathed to his beloved nephew, Moses Fox, the sum of three hundred thousand dollars, to be paid to him eight years after the testator’s death, by the trustees of his estate.
Defendants excepted to the form of proceeding adopted by plaintiff in bringing them into Court, and averred that the codicil was a forgery, one of a series of forgeries, perpetrated by a gang of forgers. Subsequently, they agreed with plaintiff that the suit should be placed on the succession docket, tried in its regular order, on its merits, under the pleadings, the question to be determined being the genuineness or forgery of the paper which plaintiff alleged to be a will or codicil of John McDonogh.
The judgment of the Court rejected plaintiff’s demand, and decreed in favor of defendants. Plaintiff appealed from this judgment.
The agreement above named, in my opinion, restricts the contest between the parties to the question whether the codicil is genuine or not ?
If the plaintiff has proven by two credible witnesses that the codicil was entirely written, dated and signed by John McDonogh, and that they so testified because of the knowledge they had of his handwriting, from having often seen him write and sign, there can not be a doubt, without other evidence which entirely disproves this evidence, that the said codicil is fully proven, and that the execution thereof should be ordered, and that effect should be given to its provisions.
Such proof establishes the reality and genuineness of an olographic will, and it is all that the law requires, whether there be a contest about its reality or not. See Civil Code, Art. 1648.
Plaintiff has so proven the codicil to be genuine by some four or five witnesses.
Other witnesses were introduced by plaintiff to prove the codicil, but *451on their stating that they had not seen John McDonogh write and sign, no further questions were asked them.
These witnesses, who proved the codicil, are men of the highest respectability in the State. They had full opportunity for years of knowing the handwriting of McDonogh. Their veracity and accuracy of knowledge have not been questioned.
Against their evidenoe are introduced two witnesses, who also had full opportunity of knowing the handwriting of McDonogh, whose moral soundness cannot be doubted, but whose inaccuracy in observing facts is not only shown by other witnesses, but is established by their own evidence.
They testify that McDonogh had a peculiar way in signing important documents, and in that way only did he sign them. One of these witnesses after so testifying, produoed in evidence some writings of McDonogh, which contradicted his sworn statement.
The manner in which he produced these writings, established the integrity of the man, but the writings proved that his accuracy in observing facts, was deficient. In other respects, these witnesses show that their observations of the acts and conduct of McDonogh were incorrect,
It is unnecessary to enumerate.
From the evidence of these witnesses, it appears that they chiefly base their opinion, that the codicil was not written by McDonogh, beoause he, in signing important documents, invariably placed two commas under the letter o in his surname, and that in writing on paper he wrote in a peculiar manner. It is only necessary to say that the writings of McDonogh contradioted their evidence, and that such evidence can have little or no weight against the evidence of witnesses, whose accuracy in observing facts have not been questioned. It must be observed here that McDonogh had an immense correspondence, and it is strange that only two persons could be found who as knowing the handwriting of McDonogh, would testify against the reality of the codicil.
Plaintiff introduced the evidence of a man by the name of Oass, to prove that he, Cass, handed to plaintiff the codicil as having received it from McDonogh. This person swears that he received the will from McDonogh to deliver it to plaintiff, and that he only delivered it but a few months before suit was brought thereon. The evidence of this person is so contradictory, that no weight or reliance can be given to it.
The want of relianoe in the evidence of this witness does not discredit the evidence of witnesses proving the reality of the codicil. Such reasoning would be strangely absurd; that the testimony of a witness, not reliable should discredit the evidence of reliable witnesses.
Suspicion as to the reality of the codicil is attempted to be drawn from the faot, that plaintiff borrowed at two different times from Fernandez a lease signed by McDonogh. Defendants contend that the codicil was' traced from the lease»
*452The codicil was examined by experienced ehirographers, who pronounced under oath that thore was no appearance of tracing in the codicil; that the handwriting of the oodioil appeared to be genuine. That there was not the stiffness about the handwriting that there would be in tracing.
They pointed out many differences between the signature in the lease and that in tho codicil, and declared that the two signatures were not exactly the same. It appears to my inexperienced eye in such matters, that there is difference between the two signatures.'
Defendants offered Dr. Mercier to prove that the codicil was traced from the lease. The doctor not only gave evidence, but made tracings from tho signature of John McDonogh.
The ehirographers testified that his tracings of the signature of John McDonogh had been unsldllfully done.
The tracings of the doctor were presented to our view on the first day of tho argument before us, and they appeared to me to be badly executed.
The evidence of the doctor conflicts with that of the ehirographers.
Actual observation of his tracing satisfied mo that he was not an adept in tracing; and I do not think that his evidence should have any effect against the evidence of witnesses, whose employment tends to qualify them for judging and testifying in regard to tracing.
The evidence of' Fernandez was taken. It established nothing of importance.
The substance of his evidenoe is, that Fox borrowed the lease twioe from him; that he borrowed it some months before the codicil was presented for probate; that he, Fernandez, saw in the year 1840 and 1841, Fox with McDonogh several times in a back yard; that he then knew Fox only by sight; that Fox carried a bundle of keys with him; that he was told by John Grass that the bundle of keys belonged to McDonogh, and that Fox Was McDonogh’s nephew.
That he heard Fox, after he became acquainted with him, which was several years after McDonogh’s death, speak of McDonogh as his uncle.
This evidence does not show for what purpose plaintiff borrowed the lease, and I cannot infer that he borrowed it for the purpose of tracing a forgery, and that the codicil is a forgery traced from the lease, when there is evidence of witnesses (whom the law selects to give evidence in probating a will, who ought to know McDonogh’s writing) that it is in the handwriting of McDonogh; and also the evidence of experts that it was not written in the stiff manner in which tracings are done; that it had the appearance of being genuino, and that the letters in the signature in the lease differed from those in the signature of the codicil.
No suspicion in my mind attaches to the codicil from the fact that MoDonogh had visionary fancies of perpetuating his name as the benefactor of two cities.
It is quite likely that he did, at some moments, have a feeling of affee*453tion for individuals, so strong as to make him deviate from his settled opinions and purpose. Indeed, there is undoubted and undenied proof that he did so deviate in one instance, and no inference can be made from his views and opinions that he has not so done in another. See Pena case, 18 An. 86.
Neither can suspicion attach to the codicil by the use of the word “trustees” therein; for we have before us the written declarations of McDonogh, after he had made his will in favor of the cities, that he did not recollect what term he had used in appointing persons to take charge of his estate after his death.
It not being shown by satisfactory evidence how plaintiff got possession of the codicil, the long delay after the death of the testator before it was presented for probate, and the plaintiff not producing more complete evidence of his relationship with the deceased, may create doubt and suspicion of-the reality of the codicil; but mere doubt and suspicion does not authorize us to declare a will a forgery, after it has been proven to be genuine in conformity to the provisions of law relative to the probate of wills. Neither should we disregard the provisions of law relative to evidence, because it may be possible that the imitation of a handwriting may be so perfect that the deception can not be discovered. We cannot disregard and hold at nought that evidence which the law declares sufficient, on mere suspicion. If the law be defective, the remedy to cure its defects is in legislation.
The codicil of John McDonbgh having been duly proved by credible witnesses, as required by Article 1648 of the Civil Code, and nothing but suspicions having been raised as to its want of genuineness, I am constrained to dissent from the decree of the majority of the Court, and to declare that in my opinion the codicil should be probated, and ordered to be executed.
I fully concur with Chief Justice Hxman, in the foregoing dissenting opinion.
Bobt. B. Jones, Associate Justice.